     Case 4:19-cv-02148 Document 96-3 Filed on 12/22/20 in TXSD Page 1 of 7


1              IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
2                        HOUSTON DIVISION
3      TAMMY ALVARADO; CLARA       )
       REDMOND; TAMMY HAGA; AMY    )
4      RUMINSKI and PAMELA JOHNSON,)
                                   )
5                Plaintiffs,       )
                                   ) Civil Action No.
6                vs.               ) 4:19-CV-02148
                                   )
7      CLARK, LOVE & HUTSON, G.P.; )
       LEE & MURPHY LAW FIRM, G.P.;)
8      CLAYTON A. CLARK; CLAYTON A.)
       CLARK, ESQ., PC; SCOTT A.   )
9      LOVE; SCOTT A. LOVE, PC;    )
       SHELLEY HUTSON; HUTSON LAW )
10     FIRM, P.C.; JAMES LEE, JR.; )
       JAMES LEE LAW FIRM, PC; and )
11     ERIN MURPHY,                )
                                   )
12               Defendants.       )
       ____________________________)
13
14
                    REMOTE VIDEOTAPED ORAL DEPOSITION OF
15
                                 ERIN MURPHY
16
                              OCTOBER 14, 2020
17
                                   9:03 a.m.
18
19
20                     Witness's Location:
21                       Law Offices of
         Ware, Jackson, Lee, O'Neill, Smith & Barrow, LLP
22                      2929 Allen Parkway
                            39th Floor
23                     Houston, Texas 77019
24
25           Reported Remotely Via Zoom Videoconference

                                                                    Page 1

                                 Veritext Legal Solutions
                                      800-336-4000
                                 EXHIBIT C
     Case 4:19-cv-02148 Document 96-3 Filed on 12/22/20 in TXSD Page 2 of 7


1                       A P P E A R A N C E S
2            (All parties present via videoconference)
3
4      FOR THE PLAINTIFFS:
5           MR. JAMES M. BEGGS
            BEGGS LANDERS LAW FIRM, PLLC
6           140 East Irving Boulevard
            Irving, Texas 75060
7           Phone: (972) 253-8000
            Fax: (972) 253-9000
8           jim@beggslaw.com
9
       FOR THE DEFENDANTS LEE & MURPHY LAW FIRM, G.P., JAMES
10     LEE, JR., JAMES LEE LAW FIRM, PC, and ERIN MURPHY:
11          MR. DON JACKSON (present with the witness)
            MR. K. KNOX NUNNALLY
12          WARE, JACKSON, LEE, O'NEILL, SMITH & BARROW, LLP
            America Tower, 39th Floor
13          2929 Allen Parkway
            Houston, Texas 77019
14          Phone: (713) 659-6400
            Fax: (713) 659-6262
15          donjackson@warejackson.com
            knoxnunnally@warejackson.com
16
17     FOR THE DEFENDANTS CLARK, LOVE & HUTSON, G.P., CLAYTON
       A. CLARK, CLAYTON A. CLARK, ESQ. PC, SHELLEY HUTSON,
18     and HUTSON LAW FIRM, P.C.:
19          MR. DALE JEFFERSON
            MARTIN, DISIERE, JEFFERSON & WISDOM
20          808 Travis
            Suite 1100
21          Houston, Texas 77002
            Phone: (713) 632-1700
22          Fax: (713) 222-0101
            jefferson@mdjwlaw.com
23
24
25

                                                                    Page 2

                                 Veritext Legal Solutions
                                      800-336-4000
                                 EXHIBIT C
     Case 4:19-cv-02148 Document 96-3 Filed on 12/22/20 in TXSD Page 3 of 7


1                          APPEARANCES, CONTINUED
2
3      FOR THE DEFENDANTS SCOTT A. LOVE and SCOTT A.
       LOVE, PC:
4
              MR. BILLY SHEPHERD
5             SHEPHERD PREWETT, PLLC
              770 South Post Oak Lane
6             Suite 420
              Houston, Texas 77056
7             Phone: (713) 955-4440
              Fax: (713) 766-6542
8             bshepherd@spcounsel.com
9
10     ALSO PRESENT:
11            Mr. James Lee, Jr. - Defendant
12            Ms. Jennifer Black - Clark, Love & Hutson, G.P.
13            Mr. Will Rain - Videographer
14
15
16
17
18
19
20
21
22
23
24
25

                                                                    Page 3

                                 Veritext Legal Solutions
                                      800-336-4000
                                 EXHIBIT C
     Case 4:19-cv-02148 Document 96-3 Filed on 12/22/20 in TXSD Page 4 of 7


1              A.   Only one right now.
2              Q.   Any children?
3              A.   I have two.
4              Q.   Very nice.        Boy and girl or --
5              A.   I have one girl and one boy.
6              Q.   Wonderful.        All right.
7                   And where did you go to law school,
8      Ms. Murphy?
9              A.   South Texas College of Law.
10             Q.   Okay.     When did you graduate?
11             A.   2003.
12             Q.   And then where did you go to work after
13     law school?
14             A.   I worked for the Mostyn Law Firm.
15             Q.   I'm sorry.        Say that again?
16             A.   The Mostyn Law Firm.
17             Q.   Mostyn.      Okay.
18             A.   M-O-S-T-Y-N.
19             Q.   How long were you there?
20             A.   2003, as a lawyer, through 2008.               I did
21     previously clerk there, I believe in 2002.
22             Q.   What was your position?
23             A.   I was an associate attorney beginning in
24     2003.
25             Q.   All right.        And when did you leave there?

                                                                  Page 11

                                 Veritext Legal Solutions
                                      800-336-4000
                                 EXHIBIT C
     Case 4:19-cv-02148 Document 96-3 Filed on 12/22/20 in TXSD Page 5 of 7


1              A.    I believe September of 2008.
2              Q.    And who did you go to work with then?
3              A.    I went to work with what was then Clark,
4      Dean & Burnett.
5              Q.    And what was your position there?
6              A.    Associate attorney.
7              Q.    Okay.     What law firm did you work for in
8      2011?
9              A.    Clark, Burnett, Love & Lee.
10             Q.    And what was your position there?
11             A.    Associate attorney.
12             Q.    Okay.     What law firm did you work for in
13     2012?
14             A.    Lee Murphy Law Firm.
15             Q.    And what was your position there?
16             A.    Partner.
17             Q.    Okay.     What about 2013 and 2014?
18             A.    The same answer, Lee Murphy.
19             Q.    And that is your current law firm,
20     correct?
21             A.    Correct.
22             Q.    Okay.     And your position is partner?
23             A.    Partner, uh-huh.
24             Q.    Are you a managing partner or --
25             A.    No.

                                                                  Page 12

                                 Veritext Legal Solutions
                                      800-336-4000
                                 EXHIBIT C
     Case 4:19-cv-02148 Document 96-3 Filed on 12/22/20 in TXSD Page 6 of 7


1              IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
2                        HOUSTON DIVISION
3      TAMMY ALVARADO; CLARA       )
       REDMOND; TAMMY HAGA; AMY    )
4      RUMINSKI and PAMELA JOHNSON,)
                                   )
5                Plaintiffs,       )
                                   ) Civil Action No.
6                vs.               ) 4:19-CV-02148
                                   )
7      CLARK, LOVE & HUTSON, G.P.; )
       LEE & MURPHY LAW FIRM, G.P.;)
8      CLAYTON A. CLARK; CLAYTON A.)
       CLARK, ESQ., PC; SCOTT A.   )
9      LOVE; SCOTT A. LOVE, PC;    )
       SHELLEY HUTSON; HUTSON LAW )
10     FIRM, P.C.; JAMES LEE, JR.; )
       JAMES LEE LAW FIRM, PC; and )
11     ERIN MURPHY,                )
                                   )
12               Defendants.       )
       ____________________________)
13
                    REPORTER'S CERTIFICATE
14            REMOTE VIDEOTAPED ORAL DEPOSITION OF
                            ERIN MURPHY
15                       OCTOBER 14, 2020
16               I, KAREN L. SHELTON, a Certified Shorthand
17     Reporter in and for the State of Texas, hereby certify
18     to the following:
19               That the witness, ERIN MURPHY, was duly
20     sworn by the officer and that the transcript of the
21     oral deposition is a true record of the testimony
22     given by the witness;
23               I further certify that pursuant to FRCP Rule
24     30(e) that the signature by the deponent:
25               ___ was requested by the deponent or a party

                                                                  Page 71

                                 Veritext Legal Solutions
                                      800-336-4000
                                 EXHIBIT C
     Case 4:19-cv-02148 Document 96-3 Filed on 12/22/20 in TXSD Page 7 of 7


1      before the completion of the deposition and is to be
2      returned within 30 days from date of receipt of the
3      transcript.      If returned, the attached Errata contains
4      any changes and the reasons therefor;
5                   _X_ was not requested by the deponent or a
6      party before the completion of the deposition.
7                   I further certify that I am neither counsel
8      for, related to, nor employed by any of the parties or
9      attorneys in the action in which this proceeding was
10     taken, and further that I am not financially or
11     otherwise interested in the outcome of the action.
12
13                  Certified to by me this 16th day of October,
14     2020.
15
16
17
18                              <%12566,Signature%>
                                Karen L. Shelton, CSR, RDR, CRR
19                              TX CSR 7050 Exp: 10/31/21
                                Veritext Legal Solutions
20                              Firm No. 571
                                300 Throckmorton Street
21                              Suite 1600
                                Fort Worth, Texas 76102
22                              (817) 336-3042              (800) 336-4000
23
24
25

                                                                     Page 72

                                 Veritext Legal Solutions
                                      800-336-4000
                                 EXHIBIT C
